Exhibit 10.1

March 16, 2006

John D. Gibbons

611 Sonterra Blvd.

San Antonio, TX 78258

Dear Danny,

On behalf of Westlake Chemical Corporation I am pleased to confirm our verbal
offer to you to join our team as an employee of Westlake Management Services
Corporation. The provisions of this offer are summarized below.

 

Position:    Sr. Vice President and Chief Financial Officer Reporting:    You
will report to Mr. Albert Chao, President and CEO Location:    Westlake Center,
Houston, Texas. Base Pay:    $325,000 per year Management Bonus:    You will be
eligible for participation in the EVA Management Incentive Bonus program. Your
target bonus will be 40% of base pay. Actual payment will be conditioned on the
performance of the company and your individual contributions and may be higher
or lower than the target. Your award for 2006 will be made on a prorated basis
based upon your date of employment. Long Term Incentive:    You will be eligible
for awards under the provisions of our long term incentive program at a target
grant value equal to 40% of base pay subject to the performance of the company
and your individual contributions. Your award for 2006 will be made on a
prorated basis based upon your date of employment. Quarterly Incentive:    You
will be eligible for participation in the Quarterly Incentive Plan. This plan
currently has a maximum payment of 2% of annual base pay per quarter. Actual
payment is based upon the achievement of specific goals and objectives each
quarter. Vacation:    You will be eligible for 4 weeks of vacation per year
beginning in 2006.

 

1



--------------------------------------------------------------------------------

Benefits:    You will be eligible for all benefits provided to regular,
full-time employees of Westlake Management Services, pursuant to the terms and
conditions of the plan documents. A summary of these and other benefits will be
provided for your review. Relocation:    In that your acceptance of this offer
will necessitate your relocation to Houston we will offer you relocation
benefits consistent with our company policy to include; movement of household
goods, temporary living, reasonable and normal closing costs on the sale and
purchase of your home, etc. As discussed, the completion of your relocation may
extend beyond the 12 months time frame established per policy. We have agreed to
work together to help develop an agreeable time frame and cost structure for
your relocation with the intent of providing you with a dollar cap for your
relocation that will be mutually acceptable. Executive Physical:    You will be
provided with an annual executive physical examination at company expense.
Club Membership:    You will be provided with membership to the University Club
in Houston. Start Date:    We would like for you to be able to report as soon as
possible. As discussed we will target April 3, 2006 and work with you on
transition issues to allow you time to handle family and business needs in San
Antonio during the first few weeks after employment.

Danny, this offer is made and is contingent upon the following.

 

  •   Review and concurrence of the Audit Committee of the Westlake Chemical
Corporation Board of Directors.

 

  •   The successful completion of a drug-screen. Arrangements will be made to
complete this as soon as possible

 

  •   Completion of all pre-employment reference and background checks,
including a criminal and credit check.

 

  •   Verification of your eligibility to work in the United States under the
provisions of the Immigration and Naturalization Services guidelines. (Verified
at employment)

 

2



--------------------------------------------------------------------------------

We are excited to have you join us as a part of the executive team and look
forward to many years of working with you as we continue to build Westlake
Chemical. Once you have completed your review of the summary above please
acknowledge your acceptance by signing below and returning a copy to my
attention.

Best regards,

 

/s/ David R. Hansen

David R. Hansen

Sr. Vice President, Administration

Cc: Albert Chao, President & CEO

Agreed:

/s/ John D. Gibbons

John D. “Danny” Gibbons

 

3